People v Herrod (2020 NY Slip Op 06685)





People v Herrod


2020 NY Slip Op 06685


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020

PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ. (Filed Nov. 13, 2020.) 


MOTION NO. (312/19) KA 16-01481.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vANTONE HERROD, ALSO KNOWN AS TONE, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.